DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 9 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 12 and 18 respectively of U.S. Patent No.10,756, 874. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitation of instant application are anticipated by associated claims of the parent application. 

Instant application 
Parent Patent No. 10,756, 874
1. A method performed by a user device for using beam search pilots for a paging channel communication, the method comprising transmitting, to a base station, a proposed beam search pilot schedule that indicates communication resources for receiving beam search pilots from the base station; receiving a beam search pilot on an associated beam transmitted by the base station over at least one of the communication resources indicated by the proposed beam search pilot schedule; determining that a signal quality of the beam search pilot meets a signal quality threshold; and transmitting, to the base station, an indication that the beam search pilot meets the signal quality threshold.

1. A method performed by a user device for using beam search pilots for a paging channel communication, the method comprising: entering one of a radio resource control-idle (RRC-idle) mode or a radio resource control-inactive (RRC-inactive) mode; while in the RRC-idle mode or RRC-inactive mode, receiving, from a base station of a wireless network, a beam search pilot schedule that indicates communication resources for receiving the beam search pilots from the base station; receiving a beam search pilot on an associated beam transmitted by the base station over at least one of the communication resources indicated by the beam search pilot schedule; determining that a signal quality of the received beam search pilot meets a signal quality threshold; transmitting, to the base station, an indication that the received beam search pilot meets the signal quality threshold; and receiving, from the base station and based on the transmission of the indication, a paging channel communication on the associated beam.
3. The method as recited in claim 1, wherein transmitting the proposed beam search pilot schedule further comprises: indicating, in the proposed beam search pilot schedule, one or more of: a time-domain communication resource; a frequency-domain communication resource; or an orthogonal frequency division multiplexing (OFDM) symbol communication resource.
5. The method as recited in claim 2, wherein the user device receives the beam search pilot and the other beam search pilot in a same orthogonal frequency-division multiplexing (OFDM) symbol.
9. A user device comprising: a processor; a hardware-based transceiver; and a computer-readable storage medium comprising instructions that, responsive to execution by the processor, direct the user device to: transmit, to a base station, a proposed beam search pilot schedule that indicates communication resources for receiving beam search pilots from the base station; receive a beam search pilot on an associated beam transmitted by the base station over at least one of the communication resources indicated by the proposed beam search pilot schedule; determine that a signal quality of the beam search pilot meets a signal quality threshold; and transmit, to the base station, an indication that the beam search pilot meets the signal quality threshold.
12. A user device comprising: a processor; a hardware-based transceiver; and a computer-readable storage medium comprising instructions executable by the processor to configure the processor to: enter one of a radio resource control-idle (RRC-idle) mode or a radio resource control-inactive (RRC-inactive) mode; while in the RRC-idle mode or RRC-inactive mode, receive, from a base station and using the hardware-based transceiver, a beam search pilot schedule that indicates communication resources for receiving beam search pilots from the base station; identify, within a communication resource identified by the beam search pilot schedule, a beam search pilot of the beam search pilots having a signal quality that meets a signal quality threshold, the beam search pilot received from the base station on a beam; transmit, to the base station and using the hardware-based transceiver, an indication that the beam search pilot has a signal quality that meets the signal quality threshold; and receive, from the base station and using the hardware-based transceiver, a paging channel communication on the beam of the wireless network.
17. A base station comprising: a processor; one or more hardware-based transceivers; and a computer-readable storage medium comprising instructions that, responsive to execution by the processor, direct the base station to: receive, from a user device, a proposed beam search pilot schedule that indicates communication resources for transmitting beam search pilots to the user device; transmit a beam search pilot on an associated beam over at least one of the communication resources indicated by the proposed beam search pilot schedule; receive, from the user device, an indication that the beam search pilot meets a signal quality threshold; and transmit, to the user device, a paging channel communication based on the indication that the beam search pilot meets the signal quality threshold.
18. A base station comprising: a processor; one or more hardware-based transceivers; and a computer-readable storage medium comprising instructions executable by the processor to configure the processor to: detect, prior to the transmission of the multiple beam search pilots, that the user device has entered one of a radio resource control-idle (RRC-idle) mode or a radio resource control-inactive (RRC-inactive) mode; transmit, to the user device and using the one or more hardware-based transceivers and while the user devices is in the RRC-idle mode or RRC-inactive mode, a beam search pilot schedule that indicates communication resources for receiving beam search pilots from the base station; transmit, to the user device and via the one or more hardware-based transceivers, multiple beam search pilots on multiple beams, respectively, over the communication resources indicated by the beam search pilot schedule; receive, from the user device and in response to the transmission, an indication that a signal quality of a beam search pilot of the multiple beam search pilots meets a signal quality threshold, the beam search pilot having been transmitted on a beam of the multiple beams; and transmit, to the user device and via the one or more hardware-based transceivers, a paging channel communication on the beam of the multiple beams.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al, application no. 2018/0027522, hereinafter known as Lee in view of Gao et al, application no. 2021/0226721 hereinafter known as Gao.

As to claim 1, Lee discloses method performed by a user device for using beam search pilots for a paging channel communication, the method comprising; receiving a beam search pilot on an associated beam transmitted by the base station over at least one of the communication resources indicated by the paging indicator (Lee, Figure 5, [0091]-[0100], User device (UE) receiving indicator for multiple beams from the base station); determining that a signal quality of the beam search pilot meets a signal quality threshold (Lee, figure 5, [0091]-[0100], UE measures the quality of the beams against a threshold [0096]); and transmitting, to the base station, an indication that the beam search pilot meets the signal quality threshold (Lee, figure 5, [0091]-[0100], UE sending feedback on the beams to the base station). Lee does not expressly disclose however Gao discloses transmitting, to a base station, a proposed beam search pilot schedule that indicates communication resources for receiving beam search pilots from the base station, and UE searching the beam based on by the proposed beam search pilot schedule (Gao, [0029]-[0030], determining schedule of beam resources by either base station or UE for sending pilots and performing measurement thereof). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee to include the limitations of transmitting, to a base station, a proposed beam search pilot schedule that indicates communication resources for receiving beam search pilots from the base station, and UE searching the beam based on by the proposed beam search pilot schedule as taught by Gao.  Base station and UE can agree on only relevant beams to evaluate based what beams are available between the two devices, while forgoing processing, monitoring and measuring of rest of the band. 

As to claim 2, Lee discloses transmitting the indication using a physical random-access channel (PRACH) communication (Lee, [0097]-[0098], sending feedback by the UE to the base station with a random-access message). 

As to claim 3, Lee discloses indicating, in the proposed beam search pilot schedule, one or more of: a time-domain communication resource; a frequency-domain communication resource; or an orthogonal frequency division multiplexing (OFDM) symbol communication resource (Lee, [0095], UE searching plural beams, sent by base station, at associated time interval to measure beam metrics). 

As to claim 4, Lee discloses receiving the beam search pilot as one of multiple beam search pilots received, and wherein determining that the signal quality of the beam search pilot meets the signal quality threshold further comprises (Lee, figure 5, [0091-[01000], UE monitoring and measuring plural beams from the base station and comparing beam quality against a threshold): identifying the beam search pilot as a first beam search pilot of the multiple beam search pilots detected to meet the signal quality threshold (Lee, [0091], UE sending feedback of the selected beam to the base station after measurement and checking against threshold). 

As to claim 8, Lee discloses receiving a paging channel communication based on the indication that the beam search pilot meets the signal quality threshold (Lee, [0102], sending paging message by base station after UE sends message of beam meeting signal quality threshold).

As to claims 9-12 and 16, the claims are rejected as applied to claims 1-4 and 8 respectively above by Lee in view of Gao. 

As to claims 17 and 18, the claims are rejected as applied to claims 1 and 2 respectively above by Lee in view of Gao. 

Claims 5, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Gao and further in view of Yang et al, application no. 2020/0236606, hereinafter known as Yang.

As to claim 5, Lee and Gao disclose the method as recited in claim 1. Lee and Gao do not expressly disclose however Yang discloses further comprising: receiving, from the base station, a confirmation of the proposed beam search pilot schedule (Yang, [0056], [0080], plural beam 

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee and Gao to include the limitations of further comprising: receiving, from the base station, a confirmation of the proposed beam search pilot schedule as taught by Yang.  Sending acknowledgement or setting up a communication agreement as to when to communicate between two devices is known in the art that allows the devices to have relevant resources in place for communication. 
 
As to claims 13 and 19, the claim are each rejected as applied to claim 5 above by Lee in view of Gao and further in view of Yang.

Claims 6, 7, 14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Gao and further in view of Jiang et al, application no. 2017/0238222, hereinafter known as Jiang.

As to claim 6, Lee and Gao disclose the method as recited in claim 1. Lee and Gao do not expressly disclose however Jiang discloses wherein transmitting the indication further comprises: transmitting the indication using a low-band frequency communication (Jiang, [0114], Sending small device (user device for example) in the network to the base station indication of coverage information using low-frequency band). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee and Gao to include the limitations of wherein transmitting the indication further comprises: transmitting the indication using a low-band frequency communication.as taught by Jiang.  Low frequency may have higher reliability is used for sending important control indication to between devices in the network. 
As to claim 7, Lee, Gao and Jiang disclose the method as recited in claim 1. Lee and Gao do not expressly disclose however Jiang discloses wherein receiving the beam search pilot on the associated beam transmitted by the base station further comprises: receiving the beam search pilot using a high-band frequency communication (Jiang, [0032]-[0036], UE are assigned beams to measure the pilot signals in high-frequency communication).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee and Gao and to include the limitations of wherein receiving the beam search pilot on the associated beam transmitted by the base station further comprises: receiving the beam search pilot using a high-band frequency communication as taught by Jiang.  High-band frequency being used for search  pilot signal for by user devices is known in the art since high frequency band is used for high speed data communications. 

As to claims 14 and 15, the claims are rejected as applied to claims 6 and 7 above respectively by Lee in view of Gao and further in view of Jiang.

As to claim 20, Lee and Gao disclose the method as recited in claim 17. Lee and Gao do not expressly disclose however Jiang discloses wherein the instructions that direct the base station to transmit the beam search pilot are further configured to direct the base station to: transmit the beam search pilot using a high-band frequency communication (Jiang, [0032]-[0036], UE are assigned beams to measure the pilot signals in high-frequency communication); and wherein the instructions that direct the base station to receive the indication that the beam search pilot meets a signal quality threshold are further configured to direct the base station to: receive the indication using a low-band frequency communication (Jiang, [0114], Sending small device (user device for example) in the network to the base station indication of coverage information using low-frequency band). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee and Gao to include the limitations of wherein the instructions that direct the base station to transmit the beam search pilot are further configured to direct the base station to: transmit the beam search pilot using a high-band frequency communication; and wherein the instructions that direct the base station to receive the indication that the beam search pilot meets a signal quality threshold are further configured to direct the base station to: receive the indication using a low-band frequency communication as taught by Jiang.  Low frequency may have higher reliability is used for sending important control indication to between devices in the network while High-band frequency being used for search  pilot signal for by user devices is known in the art since high frequency band is used for high speed data communications.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAUTAM SHARMA/            Examiner, Art Unit 2467

/HASSAN A PHILLIPS/            Supervisory Patent Examiner, Art Unit 2467